Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Amendment filed 04/04/2022 is acknowledged. Claims 1-19 are pending. 
112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,8,13, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
B.	The claims address the steps leading to creating a “molecular model” and “transport model”

It  remains unclear whether there is a relation, if any, between these two groups of steps.  Applicant submits that the claim language indicated what molecular model is used for.  In response, the language  “providing average diffusivity as input to the transport model; and developing a transport model of the stratum corneum using computational fluid dynamics technique” does not refer to any use of “molecular model” 
Please clarify via clearer claim language.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), a system (claim 8, and claims dependent thereupon), and non-transitory storage medium (claim 13, and claims dependent thereupon) - thus said claims are properly drawn to one of the four statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include combining information (developing a model), calculating and averaging diffusivity), profiling the data (generating a profile).
The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “processor”  and “in silico”  does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.
With regard to the step of using “molecular dynamics simulation” to calculate diffusivity – the step does not appear to be rooted in computer technology as it merely requires solving an equation – see specification, p. 13, paragraph 44.  However, if “molecular dynamics simulation” is to be viewed as requiring computer simulation, such embodiment is addressed in step 2B of the analysis below. 

 Mathematical concepts recited in the claims include calculating diffusivity and cumulative release parameters. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.  See specification, pages 10,13.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception. The judicial exception is not integrated into a practical application because the claims only recite additional elements which are data gathering and  using a generic computer component.  

Obtaining data is a pre-solution activity directed to aspects of the information being analyzed.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

With regard to step drawn to utilizing “molecular dynamic simulation” – if the step is to be considered rooted in computer technology -  and the step is viewed as a token element used for its intended purpose and therefore is not improved , there is no  inventive concept beyond the abstract idea of correlating and processing data.
Claims 8-12 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 13-19 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.
The step of performing a molecular dynamics simulation – if the step is to be considered rooted in computer technology is a well-understood, routine and conventional activity used in computational methods in bioinformatics to simulate molecular structure and their interactions.  See for example Gupta et al. (J. Phys. Chem.  2015, 119, 11643-11655), and  Marrink et al. (J. Phys. Chem. 1996, 100, 16729-16738), describing applications of molecular dynamics simulations to lipid bilayers. Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.

Response to arguments
With regard to step 2A-Prong One of the analysis, applicant argues that the method is addressed as in silico.  However, “in silico” merely refers to a computer-implemented method Other than reciting “in silico “, i.e., by “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 
With regard to the step of using “molecular dynamics simulation” to calculate diffusivity – the step does not appear to be rooted in computer technology as it merely requires solving equations – see specification, p. 13, paragraph 44.  However, if “molecular dynamics simulation” is to be viewed as requiring computer simulation, such embodiment is also addressed in step 2B of the analysis. 


With regard to step 2A-Prong Two of the analysis, applicant argues that claim 1 solves the technical problem of testing transport of active molecules through a skin model.. In response, there is no demonstrated improvement in technology  or technical field.  Even if there was an improvement in the judicial exception itself – and such improvement is not demonstrated - an improvement in the judicial exception itself is not an improvement in technology, mere intended objective to  release some unidentified “release profile” “ is the objective of any permeability modeling. 
With regard to step 2B of the analysis, applicant submits that 

“the claimed subject matter achieves significantly more in terms of: 
in-silico testing of actives using simulations of human skin as shown in Fig. 1 . The disclosure provides a micro and macroscopic level model of the skin's upper protective laver "Stratum- Corneum". The disclosure presents a multi-scale modeling framework for the calculation of diffusion and release profile of different actives like drugs, particles and cosmetics through developed skin model usinjg molecular dynamics simulations and computational fluid dynamics approach. The systems consist of a molecular model of the skin's upper laver stratum corneum and permeate molecules. The system also consists of a macroscopic transport model of stratum corneum. Therefore, taking all the claim elements individually, or in combination, the claim as a whole amount to "significantly more" than an abstract idea of itself (Step 2B: Yes). 

The argument is not deemed persuasive. There are no elements in the claims which are beyond the elements drawn to judicial exception and which are not drawn to generic technology and are not well understood, routine, or conventional.

 03
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Rim et. al. (Annals of Biomedical Engineering volume 37, pages 1217–1229, 2009)

Rim et al. provide a model of diffusion of fentanyl through stratum corneum layer of the skin and (Figures 2-5 and throughout the reference), providing force field parameters for the stratum corneum layer and fentanyl and calculating diffusivity of fentanyl using molecular dynamic simulations (pages 1222-1226).
 Simulation in a lipid/cholesterol system is a preliminary step to determine molecular diffusivities of fentanyl; in a further modeling step, Rim uses model of stratum corneum (p. 1224).
The stratum corneum is modeled as squares of corneocytes, with horizontal and vertical gaps between the corneocytes occupied by the lipid matrix; the layers of corneocytes cells are stacked so that successive layers are displaced by exactly half the corneocyte edge length in the horizontal directions. p. 1224, Fig. 3. Thus, the molecular model considers the heterogeneity of the stratum corneum.
The diffusion coefficient of fentanyl molecules within lipid matrix can be obtained from the slope of the mean-square displacement (MSD) of fentanyl vs. time:


    PNG
    media_image1.png
    77
    390
    media_image1.png
    Greyscale

where s is the number of spatial dimensions, r(t) is the center-of-mass (COM) coordinates at time t. average diffusivity is calculated over all initial times t 0. (p. 1219).

Further, for the geometry of stratum corneum, solving Eqs. (8a)–(8c)  result in effective diffusivities as addressed on p. 1224.

As such the results provided by Rim et al. are viewed as a “transport model”, obtained by using computational fluid dynamics technique.

Rim et al. do not teach generating a “release profile” of fentanyl.  However, as release profile is integrated release of permeate through stratum corneum (see p. 9, bottom, of specification), it would be obvious to an artisan that diffusion coefficient and time would enable an artisan to calculate such parameter for fentanyl transport across stratum corneum. 

With regard to claims 4, 11,16, Rim teaches model made up of skin lipids (i.e., ceramides), cholesterol, oleic acid (i.e., fatty acid). See p. 1219, 1222-1223, Figure 5). 

Further, if there are any differences between Applicant’s claimed method and systems as addressed in claims 1-19, the claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.

Response to arguments

Applicant argues that Rim fails to disclose developing a model of the stratum corneum layer of the skin membrane made up of Ceramide, cholesterol and free fatty acids.
In response, first, a  model of the stratum corneum layer of the skin membrane made up, specifically, of Ceramide, cholesterol and free fatty acids is addressed only in claim 4.  Second, base claims 1,8,13 are not limited to any particular components of stratum corneum (which, in general, is comprised of corneocytes in lipid matrix).  Third, with regard to claim 4, Rim teaches model made up of skin lipids (i.e., ceramides), cholesterol, oleic acid (i.e., fatty acid). See p. 1219, 1222-1223, Figure 5). 

Applicant argues that Rim addresses a homogeneous medium, as opposed to “molecular model of the stratum corneum layer of the skin membrane in presence of actives using 1) a skin model of structure of skin's upper layer stratum corneum, 2) the actives and 3) force field parameters of the skin model and actives”.  In response, first, Rim discloses “actives” and “force field parameters” as addressed in the rejection. Second, the stratum corneum in Rim is modeled as squares of corneocytes, with horizontal and vertical gaps between the corneocytes occupied by the lipid matrix; the layers of corneocytes cells are stacked so that successive layers are displaced by exactly half the corneocyte edge length in the horizontal directions. p. 1224. 

Applicant argues that Rim “particularly uses phospholipid bilayer to mimic the skin's stratum corneum lipid environment, whereas, in reality, there are no or in traces phospholipids are present in the skin Stratum Corneum lipid layer. On the contrary in Applicant's molecular model of stratum corneum layer of the skin membrane is made up of equimolar ratio of ceramide, cholesterol and free fatty acid which mimics the realistic skin SC lipid layer.”.  In response, first, there are no claims drawn to “molecular model of stratum corneum layer of the skin membrane made up of equimolar ratio of ceramide, cholesterol and free fatty acid”.  Second, the simulation in a lipid/cholesterol system is a preliminary step to determine molecular diffusivities of fentanyl;  in a further modeling step, Rim uses model of stratum corneum (p. 1224).  




Double Patentg

Double Patenting
	The rejection is withdrawn in view of Terminal Disclaimed filed 04/04/2022

Conclusion.
	No claims are allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb